Citation Nr: 1401146	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of upper and lower extremities, to include as due to diabetes mellitus.


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel








INTRODUCTION

The Veteran had active military service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which denied service connection for diabetes mellitus as due to herbicide exposure and peripheral neuropathy of the upper and lower extremities as due to diabetes mellitus.

In February 2010, the Veteran testified before a RO Decision Review Officer in Pittsburg, Pennsylvania.  A transcript of that hearing is of record.

The Veteran was represented by a private attorney, but on his request, the attorney filed a motion to withdraw in July 2013.  Good cause having been shown, that motion is approved and the Veteran is representing himself in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The evidence of record establishes that the Veteran served in the Republic of Vietnam.  It appears the issues of diabetes mellitus and peripheral neuropathy have been denied in part because there was no current diagnosis of diabetes mellitus.

The Veteran's private treating physician reported in an April 2008 letter that the Veteran had diabetes mellitus.  However, the medical evidence of record is unclear as to whether the Veteran currently has diabetes mellitus.  In this regard, May 2008 VA examination revealed no diagnosis of diabetes mellitus.  At the same examination, the Veteran was also diagnosed with upper and lower extremity peripheral neuropathy secondary to a vitamin B12 deficiency.  The examiner described the Veteran's "neuropathy picture" as "confusing and beyond the scope of a general medical examiner".  The examiner also stated if further opinion or evaluation was needed, then the Veteran ought to be seen by a Board certified neurologist.  In October 2009, the Veteran submitted private treatment records from September 2009 displaying a diagnosis of noninsulin-dependent diabetes mellitus (NIDDM).  A June 2010 VA examination reported no clinical diagnosis of diabetes mellitus.  The examiner further reported that if additional examination or opinion is needed, then the Veteran should be seen by an internal medicine doctor or an endocrinologist.  Upon subsequent neurological examination, the examiner explained that because there was no evidence of diabetes, a current neurological examination would not be performed.  

In November 2012, the Veteran submitted additional VA treatment records from the Butler VA Medical Center (VAMC) in May 2012 directly to the Board.  The Veteran also included a waiver of initial consideration of this new evidence by the agency of original jurisdiction (AOJ) and as such, the Board may properly consider the recently submitted evidence.  These treatment records indicate a provisional diagnosis of diabetes mellitus with the use of prescription medication.  As the Veteran has submitted more recent treatment for his now provisionally diagnosed diabetes mellitus, the AOJ must try to obtain such records.  It remains unclear whether the Veteran has diabetes mellitus.  Therefore, upon remand, all appropriate steps to assist the Veteran in obtaining records from the Butler VAMC should be taken, and, after securing any such records, the Veteran should undergo a VA examination by an endocrinologist which addresses whether he has a current diagnosis of diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's recent treatment records (since May 2012) from the Butler VAMC and associate the records with the claims folder.

2.  Thereafter, the Veteran should be afforded a VA examination by an endocrinologist or specialist in internal medicine, to determine the nature and etiology of any diabetes mellitus present.  The examiner should review the entire claims file, including this remand.  All necessary tests and studies must be conducted.  If a diagnosis of diabetes mellitus is not appropriate, the examiner should comment upon the September 2009 lab report, completed by Dr. Raymundo at Ellwood City Hospital, reflecting a diagnosis of NIDDM, the April 2008 letter by Dr. Raymundo stating that the Veteran is a Type II diabetic, as well as the May 2012 VA treatment record reflecting a provisional diagnosis of diabetes mellitus, with the use of prescription medication.

If, and only if, the Veteran has diabetes mellitus, the examiner must opine as to whether it is at least as likely as not that the Veteran has peripheral neuropathy of the lower and upper extremities that is caused or aggravated by diabetes mellitus.  If aggravated, specify the baseline of peripheral neuropathy prior to aggravation, and the permanent, measurable increase in peripheral neuropathy resulting from the aggravation.  

3.  After completing the above action, and any development deemed necessary, the claims of entitlement to service connection for diabetes mellitus as due to herbicide exposure and peripheral neuropathy of the upper and lower extremities as due to diabetes mellitus must be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


